Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s amendments and remarks filed 3-31-22 are acknowledged.

Claims 1, 12-14 and 129-143 are pending.

Claims 1, 12-14 and 129-143 are under examination as they read on the species of T-cell epitope which is the T-cell epitope of SEQ ID NO: 326.

Newly added claims 132-143 are linking claims that link the inventions of elected Group I and non-elected Group V.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claims 132-143.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 

Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The prior rejection under 35 U.S.C. 102(a)(2) of claims 1, 2, 12-14, 16, 18, 20, 21, 23-27, 46, 47, 54 and 57 as being anticipated by Gaynor et al. has been withdrawn in view of applicant’s claim amendments.

The prior rejection under 35 U.S.C. 112(d) has been withdrawn in view of applicant’s claim amendments.

The prior rejection under 35 U.S.C. 101 has been withdrawn in view of applicant’s claim amendments.  That said, a New Grounds of Rejection necessitated by applicant’s claim amendments is set forth below 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 12-14, 129-131 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seidel et al. (WO2021195411, cited herewith).

Seidel teaches "T-cell-MMP-epitope conjugates," and pharmaceutical compositions thereof which comprise a T-cell epitope peptide and an MHC class I polypeptide comprising the α1 and α2 domains that binds said T-cell epitope.  Said "T-cell-MMP-epitope conjugates" modulate the activity of T-cells capable of recognizing the T-cell epitope peptide (see paragraphs 0004, 0021, 0050, 330-339, Example 2 on pages 121-122, Figs 12A and 12B).  As described in paragraph 383, examples of coronavirus epitopes that can be used to form T-Cell-MMP-epitope conjugates include those recited in Table 2 and FIG. 15.  The QPGQTFSVL epitope is disclosed at row 7 of Fig. 15 on page 43/50 of the figures (page 172 of WO2021195411).  Claims 1 and 5 at page 124-125 describe a T-Cell-MMP-epitope conjugate comprising a coronavirus peptide epitope comprising ≥ 6 amino acids of the 3C-like protease (3CL), including the 3CL peptide epitopes recited in Fig. 15, and further comprising HLA-B*0702.

Thus, the teachings of Seidel anticipate the claimed invention.

Claims 132-141 and 143 are rejected under 35 U.S.C. 101, because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 132-141 and 143 do not recite something significantly different than a judicial exception.

The MEMORANDUM from Deputy Commissioner for Patent Examination Policy Andrew H. Hirshfeld, dated March 4, 2014, 19 pages in total with first page not numbered (cited herewith along with “Evaluating subject Matter Eligibility Under 35 U.S.C. § 101,” March 19, 2014 update, pages 1-93) instructs that eligibility requires more than the “hand of man.” Rather, to be eligible claimed products must be both non-naturally occurring and markedly different from naturally occurring products.  

The Supreme Court has made it clear that “natural products” include a wide variety of things: Funk Brothers- “patents cannot issue for the discovery of phenomena of nature” such as bacterial properties, the heat of the sun, electricity, or the properties of metals; Chakrabarty- “a new mineral discovered in the earth or a new plant found in the wild is not patentable subject matter.  Likewise, Einstein could not patent his celebrated law that E=mc2; nor could Newton have patented the law of gravity"; Myriad- there is a "rule against patents on naturally occurring things".  Myriad is the most recent case in a long line of cases about natural products. For example Myriad explains that Funk Brothers’ combination of bacteria was not eligible because the patentee “did not alter the bacteria in any way.”

Relevant cases include: 

American Fruit Growers v. Brogdex, 283 U.S. 1 (1931) - fruit impregnated with borax – not patent eligible

Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127 (1948) - mixture of natural bacteria - not patent eligible

Diamond v. Chakrabarty, 447 U.S. 303 (1980) - patent eligible GM-bacteria

J.E.M. Ag Supply, Inc. v. Pioneer Hi-Bred Int’l, Inc., 534 U.S. 124, 145 (2001) - patent eligible hybrid and inbred plants

In the present case, the claims encompass in their breadth a judicial exception (judicially recognized exception) because the claims encompass in their T cells isolated from PBMCs, an amino acid sequence from 9-100 residues comprising SEQ ID NO: 326 = QPGQTFSVL, and a dendritic cell expressing MHC class I HLA-B*0702, all of which are products that naturally occur in the human body.

For example, as described in Example 20 of the instant specification, T cell clones obtained from
COVID-19 convalescent patients were shown to bind to tetramers comprising SEQ ID NO: 326, wherein the instant specification describes the SEQ ID NO: 326 peptide as a “high confidence hit.”

Given the above, the evidence tends to indicate that SEQ ID NO: 326 is a peptide naturally produced in SARS-CoV-2 infected patients and naturally presented by MHC class I molecules on APCs, such as macrophage and dendritic cells, in SARS-CoV-2 infected patients, and further that T-cells comprising a beta chain TCR comprising SEQ ID NO: 548, and further comprising an alpha chain TCR comprising SEQ ID NO: 427 or 522, and wherein the beta chain of the TCR comprises an amino acid sequence encoded by SEQ ID NO: 1229, and wherein the beta chain of the TCR comprises an amino acid sequence encoded by SEQ ID NO: 1121, can be isolated from T-cells infiltrated into the lungs of SARS-CoV-2 infected patients.

With respect to the in vitro composition of claim 132 and dependent claims thereof, such as claim 143, there is no a priori reason to think formulating a peptide and cells in an in vitro composition, or formulating a peptide and cells in an in vitro composition comprising a cell culture medium would cause a marked difference in the structure of the isolated peptide or cells compared to the same as they occur in nature.  

Moreover, that these naturally occurring peptide and cells are present in “an in vitro composition” or in “an in vitro composition…comprising a cell culture medium” does not make the claimed composition of peptide and cells significantly different from naturally occurring peptide and cells because formulating a peptide and cells in an in vitro composition is a well-understood, purely conventional and routine way for the ordinarily skilled artisan to prepare peptide and cells that will be administered to a subject in need thereof.  Moreover, there is no reason to think placing naturally a occurring peptide and cells in an in vitro composition would cause a marked difference in the structure of the peptide or cells as compared to the same peptide and cells as they occur in nature.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 132-140, 142 and 143 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an in vitro composition comprising: a peptide comprising a SARS-CoV-2 T cell epitope comprising the amino acid sequence of SEQ ID NO: 326, wherein the peptide is no more than 100 amino acids in length; and an isolated T cell having a T-cell receptor (TCR), wherein the TCR comprises a beta chain amino acid sequence encoded by SEQ ID NO: 1229 and an alpha chain amino acid sequence encoded by SEQ ID NO: 1121, wherein the T cell epitope is an immunodominant T cell epitope, does not reasonably provide enablement for an in vitro composition comprising: a peptide comprising a SARS-CoV-2 T cell epitope comprising the amino acid sequence of SEQ ID NO: 326, wherein the peptide is no more than 100 amino acids in length; and an isolated T cell having a T-cell receptor (TCR), wherein the TCR comprises a beta chain comprising the amino acid sequence of SEQ ID NO: 548, wherein the T cell epitope is an immunodominant T cell epitope (claim 132), or for dependent claims thereof including claims 139-140 reciting “the composition of claim 132, wherein the TCR further comprises an alpha chain comprising the amino acid sequence of SEQ ID NO: 427 or 522” (claim 139) and “the composition of claim 132, wherein the beta chain of the TCR comprises an amino acid sequence encoded by SEQ ID NO: 1229” (claim 140).

MPEP § 2111 instructs:
“The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the ‘broadest reasonable interpretation’ standard:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Patent and Trademark Office (‘PTO’) determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must ‘conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.’ 37 CFR 1.75(d)(1).”

Likewise, MPEP § 2164.08 instructs:

“All questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled. Accordingly, the first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims.”

(emphasis added)

At page 128, paragraph 448, the specification discloses “Also disclosed herein are recombinant T cell receptors (TCRs) reactive to SARS-CoV-2 T cell epitopes and fragments of the TCRs that bind the SARS-CoV-2 T cell epitopes.  Methods for making and using engineered TCRs (e.g., soluble and membrane bound forms) and T cells (e.g. , CD4+ T cells and CD8+ T cells) that express on their cell surface engineered TCRs are known in the art. See, e.g., US 2020/0207849, US 2021/0101955, US 2021/0101975 and US 2021/013043.”

Given the teachings of the instant specification the skilled artisan would consider using the disclosed TCRs reactive to SARS-CoV-2 T cell epitopes bound to MHC molecules to either detect the presence of a SARS-CoV-2 infection or as an immunogen to stimulate activation of SARS-CoV-2 reactive T-cells.

Thus, the usefulness of the claimed in vitro composition comprising: a peptide comprising a SARS-CoV-2 T cell epitope comprising the amino acid sequence of SEQ ID NO: 326, wherein the peptide is no more than 100 amino acids in length; and an isolated T cell having a T-cell receptor (TCR), wherein the TCR comprises a beta chain comprising the amino acid sequence of SEQ ID NO: 548, wherein the T cell epitope is an immunodominant T cell epitope (claim 132), or for dependent claims thereof including claims 139-140 reciting “the composition of claim 132, wherein the TCR further comprises an alpha chain comprising the amino acid sequence of SEQ ID NO: 427 or 522” (claim 139) and “the composition of claim 132, wherein the beta chain of the TCR comprises an amino acid sequence encoded by SEQ ID NO: 1229” (claim 140) appears to lie in the ability of the T-cell to bind to SEQ ID NO: 326 bound to an MHC molecule.

However, the instant specification does not provide sufficient direction or guidance for the skilled artisan to use in vitro composition comprising: a peptide comprising a SARS-CoV-2 T cell epitope comprising the amino acid sequence of SEQ ID NO: 326, wherein the peptide is no more than 100 amino acids in length; and an isolated T cell having a T-cell receptor (TCR), wherein the TCR comprises a beta chain comprising the amino acid sequence of SEQ ID NO: 548, wherein the T cell epitope is an immunodominant T cell epitope (claim 132), or for dependent claims thereof including claims 139-140 reciting “the composition of claim 132, wherein the TCR further comprises an alpha chain comprising the amino acid sequence of SEQ ID NO: 427 or 522” (claim 139) and “the composition of claim 132, wherein the beta chain of the TCR comprises an amino acid sequence encoded by SEQ ID NO: 1229” (claim 140) to bind to SEQ ID NO: 326 bound to an MHC molecule.

The specification discloses the cloning of a single TCR, “TCR_11”, that recognize the peptide of SEQ ID NO: 326 bound to HLA-B*07:02 (see Table 1 at page 36).  The instant specification does not teach or guide the skilled artisan as to which alpha and beta chain CDR amino acid residues of TCR_11 are critical for binding a QPGQTFSVL:HLA-B*07:02 complex; moreover the skilled artisan would not know from the teachings of the instant specification what other TCRs or “binding proteins” can mediate binding to a QPGQTFSVL:HLA-B*07:02 complex, or how representative TCR_11 is of the genus of TCRs encompassed by the instant claims.

The instant specification provides insufficient direction or guidance for the skilled artisan to make and use the breadth of TCRs encompassed by the instant claims.

The skilled artisan expects both Vα and Vβ TCR chains are required to create the TCR peptide-MHC binding site (see Janeway et al., Immunobiology, 5th Ed., Garland Science, pages 106-108 and 260-263, (2001), cited herewith).  In particular, the art teaches while T-cell peptide epitope is predominately recognized by the amino acid residues of TCR CDR3, the TCR CDR1 and TCR CDR2 regions are predominately involved in MHC binding.

Notably, while this division of binding activity between CDRs 1-2 and 3 generally holds true this does not mean that the CDR3 regions are always exclusively responsible for interacting directly with the peptide.  Indeed, in some instances CDR1 and CDR2 residues have been shown to directly bind peptide (see, e.g., Manning et al., Immunity, Vol. 8, 413-425, April, 1998, in particular Conclusions section on page 423, cited herewith).  

However, the prior art provides the skilled artisan with insufficient guidance or direction as to which particular CDR residues are required for MHC or peptide binding, or which CDR and/or TCR framework residues are required to bring about the canonical diagonal interaction of the TCR with peptide-bound MHC (see, e.g., Garcia et al., Cell, Vol. 122, 333–336, August 12, 2005, especially page 333, right col., 1st-3rd paragraphs; page 336, col. bridging paragraph through right col., 1st paragraph and Figure 1, cited herewith).  Indeed, one hypothesis in the art is that the CDR1 and 2 interactions with the MHC are dependent on the CDR3 interaction with the peptide bound to the MHC, and, if so, "there may be as many TCR/pMHC orientations as CDR3 sequences.”  (see Garcia page 336, col. bridging paragraph).

Given the lack of substantive guidance in the instant specification and the level of complexity in the art undue experimentation would be required of the skilled artisan to go about making the breadth of any T cell having a T-cell receptor (TCR), wherein the TCR comprises a beta chain comprising the amino acid sequence of SEQ ID NO: 548 paired with any alpha chain, said TCR being capable of binding a QPGQTFSVL:HLA-B*07:02 complex, or making the breadth of any T cell having a T-cell receptor (TCR), wherein the TCR comprises a beta chain comprising the amino acid sequence of SEQ ID NO: 548 paired with an alpha chain comprising the amino acid sequence of SEQ ID NO: 427 or 522, said TCR being capable of binding a QPGQTFSVL:HLA-B*07:02 complex, or making the breadth of any T cell having a T-cell receptor (TCR), wherein the TCR comprises a beta chain comprising the amino acid sequence of SEQ ID NO: 1229 paired with any alpha chain, said TCR being capable of binding a QPGQTFSVL:HLA-B*07:02 complex.

The skilled artisan is not enabled to make and use, e.g., the breadth of any T cell having a T-cell receptor (TCR), wherein the TCR comprises a beta chain comprising the amino acid sequence of SEQ ID NO: 1229 paired with any alpha chain, said TCR being capable of binding a QPGQTFSVL:HLA-B*07:02 complex is because, unlike in the antibody art where a single full length Vh or VL can be used as the starting material in a high-throughput phage-based assay employing a library of complementary VL or Vh, respectively, to identify novel antibodies that recognize the antigen of interest (see, e.g., Portolano et al., J Immunol. 1993 Feb 1;150(3):880-7), there is no routine, art accepted technique for TCR Vα or Vβ “chain shuffling”.

One reason such a screen with TCRs would require undue experimentation compared to the antibody art is because the TCR interacts with two ligands simultaneously, i.e., the peptide and the MHC, and, as described above, there is considerable uncertainty in the art about which residues depend on which for these interactions.  Thus, the skilled artisan would be quite uncertain of what breadth of TCR sequences should be represented in any potential screen while retaining an expectation that they can execute the screen without having to resort to undue experimentation.  

For example, if one includes all possible TCR sequences in a screen, including those sequences wherein the germline-encoded variable domain is different from the germline-encoded variable domain of the specific starting TCRs disclosed in the instant specification, will the number of non-productive pairings make it unreasonably difficult to detect productive pairings?  Likewise, insofar as one is attempting to simultaneously vary, e.g., both the α chain CDR3 sequence and the β chain germline encoded domain at the same time, again, will the number of non-productive pairings make it unreasonably difficult to detect productive pairings?

Along these same lines, claims 132-138, 140, 142 and 143 encompass in their breadth in vitro compositions comprising T cells comprising a single TCRβ CDR3 sequence (SEQ ID NO: 548) or a single TCRβ chain (SEQ ID NO: 1229), said SEQ ID NO: 548 or SEQ ID NO: 1229 given the T cell the ability to bind a QPGQTFSVL:HLA-B*07:02 complex.  However, such claims encompass cells having less than the minimum structure required for TCR binding as described above (i.e., a TCRα and β chain) and the instant specification fails to provide direction or guidance as to which protein scaffolds, if any, can generate a QPGQTFSVL:HLA-B*07:02 binding site staring from a single TCRβ CDR3 sequence (SEQ ID NO: 548) or a single TCRβ chain (SEQ ID NO: 1229) in the absence of TCRβ CDR1 and CDR2 sequences, and a TCRβ chain, or in the absence of a TCRβ chain, respectively, capable of working with its compliment to form a peptide:MHC binding site.

The teachings of the instant specification and the knowledge in the art are insufficient to make the breadth of TCRs capable of binding a QPGQTFSVL:HLA-B*07:02 complex encompassed by the instant claims without having to resort to undue experimentation in view of the quantity of experimentation necessary, the limited working examples, the unpredictability of the art, the lack of sufficient guidance in the specification, and the breadth of the claims.

In conclusion, the instant specification does not provide sufficient teachings or objective evidence to guide the skilled artisan to produce the antigen recognizing constructs encompassed by the breadth of the instant claims.  Rather, the instant claims encompass an invention of tremendous scope, and essentially call for trial and error by the skilled artisan to begin discovering the claimed invention without assisting the skilled artisan in such an endeavor, which is insufficient to constitute adequate enablement.

The scope of the claims must bear a reasonable correlation with the scope of enablement.  In re Fisher, 166 USPQ 18(CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.

Therefore, undue experimentation would be required to produce the claimed invention commensurate with the scope of the claims from the written disclosure alone.  Reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  In view of the quantity of experimentation necessary, the limited working examples, the unpredictability of the art, the lack of sufficient guidance in the specification, and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.”

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644